Opinion by
Wilson, J.
The official papers disclosed that the merchandise was liquidated at a dutiable value based on a price of 8)4 cents per pound, plus 10 percent on the basis of a 60.5 percent tannin content. The protest claimed that liquidation should have been based on a tannin content of 56.22 percent. Accordingly, it was held that the issue in this case is not one of classification but rather a question of the value of the merchandise. Since no timely appeal for reappraisement under section 501, as amended, was filed, the protest was dismissed for lack of jurisdiction. (Allen Forwarding Co. v. United States, 59 Treas. Dec. 1433, T. D. 44986, cited.)